UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1193



WALTER E. CHILDRESS,

                                              Plaintiff - Appellant,

          versus


APPALACHIAN POWER COMPANY,

                                              Defendant - Appellee,

          and


BARRY L. SNODGRASS, Appalachian Power Company
Division Manager, Lynchburg Division,

                                                          Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-94-46-L)


Submitted:   July 31, 2000             Decided:   September 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Walter E. Childress, Appellant Pro Se. Frank Kenneth Friedman,
Thomas Meredith Winn, III, WOODS, ROGERS & HAZELGROVE, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Walter L. Childress appeals the district court’s order grant-

ing Appalachian Power Company’s motion for summary judgment in his

claim under the Americans with Disabilities Act.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Childress v. Appalachian Power Co., No. CA-94-46-L

(W.D. Va. Jan. 13, 2000).   We deny Childress’ motion for appoint-

ment of counsel, and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2